                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

BRIAN THOMAS SLAPE,                                §
                                                   §
                                                   §   CIVIL ACTION NO. 5:18-CV-00111-RWS-CMC
                  Plaintiff,                       §
                                                   §
v.                                                 §
                                                   §
COMMISSIONER OF SOCIAL SECURITY,                   §
                                                   §
                  Defendant.                       §


                                             ORDER
          Petitioner Brian Thomas Slape appealed the Social Security Commissioner’s denial of his

application for benefits. Docket No. 1. The Court referred the action to United States Magistrate

Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. The Magistrate Judge issued a Report and

Recommendation, recommending the denial be affirmed. Docket No. 14.

     I.      Background

          In March 2015, Slape applied for disability insurance benefits and supplemental income

benefits. Slape alleged he had been disabled since May 16, 2014, due to bipolar disorder,

schizophrenia, a shoulder problem, a back problem, an ankle problem, attention deficit hyperactive

disorder, arm problems, leg problems, memory loss and tremors. Docket No. 14 at 1.

          The Commissioner of Social Security Administration denied Slape’s application at the

initial and reconsideration levels. Slape appealed to an Administrate Law Judge (“ALJ”). The

ALJ evaluated Slape’s entitlement to benefits under a five-step process, see 20 C.F.R. §

404.1520(a)(4), and determined that:

          1. Slape had not been engaged in substantial gainful activity since the alleged May 16,
             2014 onset date.
         2. Slape had the following severe impairments: degenerative disc disease of the cervical
            and lumbar spine, degenerative joint disease of the bilateral shoulders, obesity,
            gastroesophageal reflux disease, anemia, seizure disorder, bipolar disorder, depressive
            disorder and anxiety disorder.

         3. Slape’s impairments did not correspond to any listed impairment in 20 C.F.R. Part 404,
            Subpart P, Appendix I.

         4. Slape was not capable of performing his past work.

         5. Slape had the residual functional capacity to perform a limited range of sedentary work,
            except he can never be exposed to hazards, especially heights, open bodies of water
            and open fires; he can never operate moving or dangerous equipment, he can perform
            no reaching above shoulder level, he can perform only simple repetitive tasks for
            extended periods with simple decision-making, he can interact with coworkers and
            supervisors but cannot directly interact with the public; and he can respond
            appropriately to changes in a routine work setting.

Docket No. 14 at 24–25. Based on the fifth finding—the residual functional capacity (RFC)

determination—the ALJ determined that jobs existed in the national economy that Slape could

perform and, therefore, that Slape is not disabled under the Social Security Act. Id. at 25. The

Appeals Council denied Slape’s request to review the ALJ’s decision.

   II.      Report and Recommendation

         Slape raised two arguments on appeal. First, Slape argued the ALJ’s RFC determination

was not supported by substantial evidence. Specifically, Slape asserted that the ALJ gave “great

weight” to his treating physician’s opinion but then failed to explain her decision not to adopt that

physician’s opinion that Slape had “marked” limitations. Second, Slape argued the ALJ failed to

address his mother’s written statement in making the RFC determination.

         Turning to Slape’s first argument, the Magistrate Judge reviewed the ALJ’s evaluation of

Slape’s mental impairments. As the Magistrate Judge explained, in the third step of the disability

analysis, the ALJ evaluates the effect of a petitioner’s mental disabilities on four functional areas:


                                            Page 2 of 10
the ability to (1) understand, remember or apply information; (2) interact with others; (3)

concentrate, persist or maintain pace; and (4) adapt or manage oneself. Further, the ALJ rates a

petitioner’s limitations in these areas on a five-point scale—none, mild, moderate, marked and

extreme—to determine if the mental disabilities meet or equal any listed impairment in 20 C.F.R.

Part 404, Subpart P, Appendix I (2011). Id. at 26. The Magistrate determined that the ALJ’s

rating—moderate for each functional area—followed a detailed discussion of Slape’s medical

records and referenced specific medical exhibits. Id. at 26. As the Magistrate noted, there was no

allegation that the ALJ failed to consider relevant medical evidence. Id.

       The Magistrate Judge then reviewed the ALJ’s RFC determination, analyzing the medical

evidence and the ALJ’s findings. Id. The Magistrate Judge found that that the ALJ could not

simply lift the limitations expressed in Dr. Gilcrease’s medical opinion into an RFC determination,

but had to “interpret” that opinion and translate it to functional limitations. Docket No. 14 at 30.

The Magistrate Judge further determined that the ALJ validly interpreted and translated Dr.

Gilcrease’s opinion into a functional determination. Id. at 31. The Magistrate Judge concluded

that the ALJ incorporated Dr. Gilcrease’s medical opinions into the residual functional capacity

assessment such that her assessment was supported by substantial evidence. Id.

       The Magistrate Judge then turned to Slape’s second argument: that the ALJ did not address

a letter from his mother that he argued “corroborated Dr. Gilcrease’s marked limitations” opinion.

The Magistrate Judge determined that the letter did not provide any new information relevant to

Slape’s functional limitations and that the ALJ did not need to explicitly discuss the statement. Id.

at 32–33. Finding that substantial evidence supported the ALJ’s residual functional capacity

determination, the Magistrate Judge recommended the Social Security action be affirmed.




                                           Page 3 of 10
    III.      Objections and Analysis
           Slape objects to the Magistrate Judge’s recommendation. Docket No. 15. First, Slape

argues that because the ALJ acknowledged that Slape had some “marked limitations” in

“understanding, remembering or applying information,” the ALJ necessarily had to find that Slape

had a marked limitation in this entire functional area. See Docket No. 15 at 2 (citing 20 C.F.R.

Part 404, Subpart B, Appendix 1 § 12.00(F)(3)(f)). Slape further argues that the Magistrate Judge

did not consider the ALJ’s failure to establish a “logical bridge” between the evidence and her

RFC determination. Id. at 3. Finally, Slape asserts that the Magistrate Judge incorrectly found

that the ALJ’s determination that Slape could perform simple repetitive work tasks for an extended

period of time was consistent with Dr. Gilcrease’s opinion that Slape had a marked limitation in

his “ability to maintain attention and concentration for extended periods.” Id. at 15. “The district

judge must determine de novo any part of the magistrate judge’s disposition that has been properly

objected to.” FED. R. CIV. P. 72(b)(3).

           Slape’s first objection relates to the ALJ’s determination that Slape’s mental impairments

did not satisfy the “paragraph B criteria” and, therefore, did not equal or meet any listed

impairment. Pursuant to the regulatory framework, the ALJ considered whether Slape satisfied

the “paragraph B” criteria—i.e., whether Slape’s functional capacity is limited in four broad areas:

the ability to (1) understand, remember or apply information; (2) interact with others; (3)

concentrate, persist or maintain; and (4) adapt or manage oneself. After considering all of the

evidence, the ALJ concluded that Slape’s impairment in each of these functional areas was

“moderate” and, therefore, that Slape’s mental impairments did not meet the Paragraph B criteria.

See Docket No. 9-2 at 25; see also 20 C.F.R. Part 404, Subpart B, Appendix 1 § 12.00(F)(2)

(requiring a rating of “severe” in one area or “marked” in two areas to satisfy the Paragraph B

criteria).

                                             Page 4 of 10
       Slape asserts the ALJ erred in finding his limitation in the first area was “moderate” instead

of marked. To Slape, because his physician, Dr. Gilcrease, found that he had “marked” limitations

in this area, the ALJ was required to find that Slape’s limitation in this area was “marked”

according to § 12.00(F)(3)(f). See § 12.00(F)(3)(f) (stating that for the first, third and fourth

functional areas the “greatest degree of limitation of any part of the area of mental functioning

directs the rating of the whole area of mental functioning”).

       First, Slape conflates Dr. Gilcrease’s medical opinions with the ALJ’s required findings.

Although the ALJ considers medical opinions regarding the severity of a mental impairment, “the

final responsibility for deciding these issues is reserved to the Commissioner.” See 20 C.F.R.

§ 202.1527(d)(2). Moreover, the functional areas on which Dr. Gilcrease opined did not directly

correspond to the functional areas the ALJ considered. Compare Docket No. 9-18 with 20 C.F.R.

Part 404, Subpart B, Appendix I § 12.00(E)(1). For example, Dr. Gilcrease evaluated Slape’s

ability to remember locations and work-like procedures, ability to understand and remember very

short and simple instructions, ability to understand and remember detailed instructions and ability

to carry out those instructions. On the other hand, the regulations instruct the ALJ to consider

whether Slape is limited in his ability to understand, remember and apply information—for

example, following one- or two-step oral instructions to carry out a task, describing work activity

to someone else, or understanding and learning terms, instructions and procedures. § 12.00(E)(1).

Although Dr. Gilcrease’s opinion is relevant to the ALJ’s findings, the ALJ nevertheless had to

interpret Dr. Gilcrease’s opinion to determine the degree of Slape’s limitation in the functional

area contemplated in the regulations.

       Further, Slape’s reliance on § 12.00(F)(3) is misguided. This section explains that the

“greatest degree of limitation of any part of the area of mental function for the three multipart areas



                                            Page 5 of 10
directs the rating of limitation that whole area.” If, for the first functional area, the ALJ found that

Slape had a marked limitation in his ability to understand or remember or apply information, the

ALJ would have to conclude that Slape had a marked limitation for the entire first category.

§ 12.00(F)(3)(f)(i)(emphasis in original). But the ALJ found that Slape had only moderate

limitations for the functions in the first area. See Docket 9-2 at 25. Section 12.00(F)(3) does not

mandate a different result.

       Moreover, even if the ALJ were required to determine that Slape had a “marked” limitation

in the first area, it would not alter the ALJ’s ultimate determination that Slape’s impairments did

not meet the Paragraph B criteria. An impairment meets or equals a listed disability when the

individual has a marked limitation in two of the four areas. § 12.01(B). Thus, a marked limitation

finding for the first functional area would not alter the outcome because the ALJ determined that

Slape had a moderate limitation in the remaining three areas.

       Slape’s remaining objections relate to the ALJ’s RFC determination. Residual functional

capacity describes the most that a person can still do despite recognized limitations. Scott C. P. v.

Berryhill, No. 3:18-CV-00036-D-BH, 2019 WL 1318365, at *11 (N.D. Tex. Feb. 26, 2019), report

and recommendation adopted, No. 3:18-CV-0036-D, 2019 WL 1315894 (N.D. Tex. Mar. 22,

2019) (citing 20 C.F.R. § 404.1545(a)(1)). It “is an assessment of an individual’s ability to do

sustained work-related physical and mental activities in a work setting on a regular and continuing

basis.” Id. (quoting Social Security Ruling (SSR) 96-8p, 1996 WL 374184, at *1 (S.S.A. July 2,

1996)). An individual’s residual functional capacity should be based on all of the relevant evidence

in the case record, including opinions submitted by treating physicians or other acceptable medical

sources. Id.




                                             Page 6 of 10
       The ALJ “is responsible for assessing the medical evidence and determining the claimant’s

residual functional capacity.” Perez v. Heckler, 777 F.2d 298, 302 (5th Cir. 1985). The ALJ’s

RFC decision may be supported by substantial evidence even if the ALJ does not specifically

discuss all the evidence that supports the ALJ’s decision or all the evidence the ALJ rejected.

Scott, 2019 WL 1318365, at *11 (citing Falco v. Shalala, 27 F.3d 16, 164 (5th Cir. 1994)).

       A reviewing court must defer to the ALJ’s decision when substantial evidence supports it,

even if the court would reach a different conclusion based on the evidence in the record. Id.

Nevertheless, the substantial evidence review is not an uncritical “rubber stamp” and requires

“more than a search for evidence supporting the [Commissioner’s] findings.” Id. (quoting Martin

v. Heckler, 748 F.2d 1027, 1031 (5th Cir. 1984)). Courts “must scrutinize the record and take into

account whatever fairly detracts from the substantiality of the evidence supporting the” ALJ’s

decision. Id. Courts, however, may not reweigh the evidence or substitute their judgment for that

of the Secretary, and a “no substantial evidence” finding is appropriate only if there is a

“conspicuous absence of credible choices” or “no contrary medical evidence.” Id.

       The Supreme Court has recently reiterated how deferential the substantial evidence

standard is to the ALJ’s decision, noting as follows:


       The phrase ‘substantial evidence’ is a ‘term of art’ used throughout administrative
       law to describe how courts are to review agency factfinding. T-Mobile South, LLC
       v. Roswell, 574 U.S. ––––, ––––, 135 S.Ct. 808, 815, 190 L.Ed.2d 679 (2015).
       Under the substantial-evidence standard, a court looks to an existing administrative
       record and asks whether it contains ‘sufficien[t] evidence’ to support the agency’s
       factual determinations. Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59
       S.Ct. 206, 83 L.Ed. 126 (1938) (emphasis deleted). And whatever the meaning of
       ‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not
       high. Substantial evidence, this Court has said, is ‘more than a mere scintilla.’ . . .
       It means—and means only—'such relevant evidence as a reasonable mind might
       accept as adequate to support a conclusion.’ Consolidated Edison, 305 U.S. at 229,
       59 S.Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.Ct. 1816, 144
       L.Ed.2d 143 (1999) (comparing the substantial-evidence standard to the deferential
       clearly erroneous standard).
                                           Page 7 of 10
Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

       The evidence set forth in detail in the ALJ’s decision and summarized in 34-page Report

and Recommendation is substantial evidence. It is more than a mere scintilla and a reasonable

mind could readily accept it as adequate to support the ALJ’s findings. Dr. Gilcrease opined that

Slape had slight or no limitations with (1) the ability to understand and remember very short and

simple instructions, (2) the ability to carry out very short and simple instructions, (3) the ability to

work in coordination with or in proximity to others without being distracted by them, (4) the ability

to make simple work-related decisions and (5) in all of the social interaction categories. Tr. 1704–

05. Thus, Dr. Gilcrease opined that Slape can “generally function satisfactorily” in all of these

areas. Tr. 1704–05. On the other hand, Dr. Gilcrease opined that Slape had marked limitations

with (1) the ability to understand and remember detailed instructions, (2) the ability to carry out

detailed instructions and (3) the ability to maintain attention and concentration for extended

periods. Tr. 1704 (emphasis in original). Thus, Dr. Gilcrease opined Plaintiff has a “serious

limitation” in these areas and Plaintiff “cannot generally perform satisfactorily.” Tr. 1704.

       The record shows that ALJ considered and incorporated this opinion into her functional

capacity assessment. Slape focuses on the inconsistency between the ALJ’s finding and Dr.

Gilcrease’s opinion on Slape’s capacity to work for “extended” periods.              However, as the

Magistrate noted, the ALJ had to translate Dr. Gilcrease’s opinions in order to make findings for

the “residual functional analysis.” Taylor v. Astrue, 706 F.3d 600, 602–03 (5th Cir. 2012)

(providing that an ALJ properly interprets the medical evidence to determine a claimant’s capacity

for work). Even if both the ALJ and Dr. Gilcrease contemplated the same meaning for “extended,”

their findings may nevertheless be consistent. The ALJ noted that Dr. Gilcrease opined that

plaintiff was “capable of working an eight-hour day, five days a week on a sustained basis.”



                                             Page 8 of 10
Moreover, the ALJ restricted her RFC finding to Slape’s capacity to perform “simple” and

“repetitive” activities, which is consistent with Dr. Gilcrease’s opinion. The ALJ’s findings are a

proper interpretation of the medical evidence. See Martinez v. Chater, 64 F.3d 172, 173 (5th Cir.

1995) (providing that if substantial evidence supports a factual finding, the factual finding is

conclusive)

         Though Slape asserts that the ALJ does not build the “logical bridge” between the evidence

and her conclusion, the Court disagrees. The ALJ lays out the medical evidence, explaining how

she weighed the various opinions and the weight she gave to each opinion. Unlike the cases Slape

cites, the ALJ properly analyzed the evidence pursuant to the regulatory framework. See Clifford

v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000) (finding that ALJ failed to build a “logical bridge” from

the evidence to his conclusion where ALJ improperly relied on minimal daily activities to find that

plaintiff was capable of engaging in substantial physical activity); Arceneaux v. Barnhart, No.

1:03-cv-363, 2004 WL 3237376, at *3 (E.D. Tex. Oct. 20, 2004) (finding ALJ failed to consider

factors required by regulation when assessing subjective complaints). The ALJ articulated her

analysis of the record such that the court can follow her reasoning, and her findings are supported

by the substantial evidence.

   IV.      Conclusion

         The Court has conducted a careful de novo review of those portions of the Magistrate

Judge’s proposed findings and recommendations to which Slape objected.               See 28 U.S.C.

§ 636(b)(1). Upon such de novo review, the Court has determined that the Magistrate Judge’s

report is correct and Slape’s objections are without merit. It is accordingly




                                           Page 9 of 10
        ORDERED that Slape’s objections (Docket No. 15) are OVERRULED and the

Magistrate Judge’s report (Docket No. 14) is ADOPTED as the opinion of the District Court. It

is further

        ORDERED that the above-entitled Social Security action is AFFIRMED.


        So ORDERED and SIGNED this 27th day of March, 2020.




                                                       ____________________________________
                                                       ROBERT W. SCHROEDER III
                                                       UNITED STATES DISTRICT JUDGE




                                       Page 10 of 10
